Case: 3:19-cv-00333-MJN-EPD Doc #: 26 Filed: 03/04/21 Page: 1 of 1 PAGEID #: 103




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 WANITA HINDERS,                                  )   CASE NO. 3:19-cv-00333-TMR-MJN
                                                  )
                               Plaintiff,         )   Judge Michael J. Newman
                                                  )
                       v.                         )   Magistrate Judge Elizabeth Preston Deavers
                                                  )
 TENNECO AUTOMOTIVE OPERATING                     )
 COMPANY INC.,                                    )
                                                  )
                               Defendant.         )
                                                  )



   ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        The Court, having considered the Parties’ Joint Stipulation of Dismissal With Prejudice,

finds that the Stipulation should be approved.

        IT IS THEREFORE ORDERED that this action is dismissed in its entirety against the

Defendant with prejudice, the Parties to bear their own costs, including attorneys’ fees.




Date: 03/04/2021                                      s/ Michael J. Newman
                                                      Hon. Michael J. Newman
                                                      United States District Judge

Distribution:

All Counsel of Record via ECF




US.131505510.01
